Order, entered February 14, 1969, unanimously reversed and vacated on the law and the facts but with $30 costs and disbursements to be paid by appellant garnishee, and motion to hold garnishee in contempt denied, without prejudice to renewal, on condition, however, that the garnishee, by its officers and employees having knowledge of the facts, submit itself to examination to be conducted before Hon. Samuel Coleman, who is hereby appointed Referee for such purpose with power to rule upon and determine all objections and questions concerning the relevancy, competency and materiality of questions asked and testimony rendered on the examination. The garnishee is hereby directed to appear for such examination at such times and places as may be designated by the Referee and shall submit to an examination as to all information possessed by it regarding any property in which the defendant (Worldwide Carriers, Ltd.) has an interest including any account or property in its custody in which it has reason to believe such defendant has an interest and any debts owing to it by the garnishee. (See CPLR 6214, subd. [b]; 6219, 6220.) On the completion of the examination, the Referee shall report his proceedings to Special Term, together with his fees and the costs of the reference, and the garnishee shall .pay such fees and costs. Concur — Stevens, P. J., Eager, Capozzoli, Nunez and 'Steuer, JJ.